Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 10

 

 

 

AO 91 (Rev. 08/09) Criminal Complaint i —
T iow, cit D.C.
UNITED STATES DISTRICT COURT
for the JAN 2 1 2020

Southern District of Florida

x

 

 

ANGELA E, NOB
CLERK U.S, DIST. er
S.D. OF FLA. ~ W.PB.

 

United States of America ) -
v. ) ,
Joshua Lewis ) Case No. a0 -802 4 - WM.
) |
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 17, 2020
Southern District of Florida
Code Section
18 USC 1324(a)(1)(A)(i) Alien Smuggling

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: Danvanse 2/ toto

City and state: WEST PALM BEACH, FLORIDA

in the county of Palm Beach

, the defendant(s) violated:

Offense Description

VE OC Lthut

Complainant’ 'S signature

Z

Joshua Woodbury, Special Agent, HSI

Printed name and title

date: _ a

(“ ‘Ss signature

WILLIAM urlvcmms US MAGISTRATE

Printed name and title

 
Case 9:20-cr-80010-DMM Document 1 _Entered on FLSD Docket 01/21/2020 Page 2 of 10

AFFIDAVIT

|, Joshua Woodbury, being duly sworn, depose and say:

1. | am a Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations (HSI). | have been a Special Agent with HSI
since June 2008 and, as such, have participated in the investigation of criminal matters,
including the apprehension of aliens unlawfully present in the United States. -Prior to
becoming a Special Agent with HSI, | was employed as a United States Customs
Inspector. | attended and successfully completed the Criminal Investigator Training
Program as well as the Special Agent Training at the Federal Law Enforcement Training
Center in Glynco, Georgia |

2. As a Special Agent with HS] my duties and responsibilities include
conducting criminal investigations of individuals and organizations whe have violated
federal laws, particularly those laws found in Titles 8, 18, 19, and 21 of the United States

‘Code. | have conducted investigations involving illegal immigration, human smuggling
and related criminal. activity. These investigations have focused on international
organizations who organize transportation of persons seeking to enter the United States —
illegally. Through investigations and training, | am familiar with the methods and schemes
employed by individuals to smuggle persons into the United States, and | am familiar with
and have utilized a wide variety of investigative techniques.

3. The statements contained in this affidavit are based on my personal
experience and observations, as well as the experiences and observations of fellow law
enforcement officers as they have been described to me. Because this affidavit is being

submitted for the limited purpose of establishing probable cause to support the attached
Case 9:20-cr-80010-DMM .Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 10

criminal complaints, this affidavit does not set forth every fact known to me in this
investigation, but only those facts necessary to establish probable cause.

4, On or about January 17, 2020, United States Border-Patrol (USBP) and HSI
responded to a possible landing of illegal aliens via a small vessel in the 900 block of
North Ocean Boulevard in the Town of Palm Beach, Florida, in the Southern District of
Florida. Upon arrival, agents observed a blue and white marine vessel (the vessel) on the
beach and ten suspected migrants who had already been apprehended by local law
enforcement officers. With the assistance of USBP K-9, two more suspected migrants
were taken into custody several hours after the initial call for assistance. Of the twelve
migrants who had arrived on the vessel, eight were adult citizens of China, one was a
juvenile citizen of China, two were citizens of Cuba, and one was a Bahamian national.
None of the migrants had proper documentation to enter the United States and each were
found to be illegally present in the United States. All of the migrants were transported to
USBP for processing.

5. Special Agents attempted to conduct post-Miranda interviews of each of the
migrants with the assistance of interpreters. The Chinese migrants refused to answer
questions. One of the Chinese migrants, an individual identified as GUANGZIN LIN,
invoked his right to counsel but then made the spontaneous utterance that it did not matter
to him if he was deported, as he would keep coming back to the United States. A search
of immigration databases determined that LIN is a citizen and national of China who was
previously removed from the United States on or about August 29, 2019, following a
prolonged US. immigration case. Record checks through the Department of Homeland |

Security (DHS) CLAIMS database failed to locate any evidence that the defendant applied
Case 9:20-cr-80010-DMM Document1 Entered on FLSD Docket 01/21/2020 Page 4 of 10

J 1

for or received permission from the Secretary of the Department of Homeland Security
for reentry into the United States as required by law.

6. During a post Miranda interview of Cuban migrant YOREYDIS TAMAYO on
January 17,2020, TAMAYO stated that she had paid an individual in Freeport, Bahamas, —
$8,000 U.S. dollars for TAMAYO to be smuggled into the United States. TAMAYO stated
that on or about January 16, 2020, she and another individual were taken to an unknown
location in the Bahamas and were placed on the vessel which already had several other
people on board. TAMAYO further stated that at approximately midnight or the early
morning hours of January 17, 2020, the vessel departed the Bahamas en-route to the
United States. TAMAYO told agents that the weather conditions looked like a “hurricane” .
and that water was coming over the front of the vessel. TAMAYO stated that none of the
persons on board the boat had life vests. TAMAYO was shown photos of all the migrants
who had travelled on the vessel and TAMAYO identified the Bahamian migrant, JOSHUA
LEWIS, as the person who captained the vessel during the entire trip to the United States.

7. During a post Miranda interview of JAYLA PEREZ-YERNES on January 17, '
2020, PEREZ-YERNES stated that she had paid an individual in Freeport, Bahamas
$8,000 U.S. dollars to be smuggled into the United States. PEREZ-YERNES stated that
on or about January 16, 2020, she and another individual were told to be ready to depart
to the United States around 9:30 pm. PEREZ-YERNES stated that after driving around
for several hours due to law enforcement presence in the Bahamas, she and the other
migrant were taken to an unknown location in the Bahamas and were placed on the vessel
which had several other people on board. PEREZ-YERNES stated that at approximately

midnight or the early morning hours of January 17, 2020, the vessel departed the |
Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 10

Bahamas en-route to the United States. PEREZ-YERNES told agents that she was not
provided a life-jacket and that they landed on the beach around 10:30 in the morning.
PEREZ-YERNES was shown photos of all the migrants taken into custody at that time of
the landing who had travelled on the vessel and she identified the Bahamian migrant,
JOSHUA LEWIS, as the person who captained the vessel during the trip to the United
States.
8. All of the migrants apprehended from the vicinity of the vessel on January
17, including the Cuban migrants, were processed for expedited removal, and therefore
have an outstanding final order of removal from the United States. The wet foot, dry foot
- policy concerning Cuban migrants to the United States is no longer in force, and it is
possible that the Cuban migrants could be deported from the United States if they are not
held as material witnesses in this matter. |
9. The Bahamian migrant was subsequently identified as JOSHUA LEWIS, a
citizen and national of The Bahamas. During a post Miranda interview on January 17,
2020, LEWIS told investigators that on or about the early morning hours of January 17,
2020, he captained the vessel from West End, Bahamas to the United States. LEWIS told
investigators that he was coming to the United States to deliver the migrants and to buy
things to bring back to the Bahamas. LEWIS told investigators that prior to leaving the
Bahamas, the organizers of the smuggling event told LEWIS to use a compass and head
270 to 300 degrees to reach the United States. LEWIS also told investigators that the
organizers of the smuggling event had preprogrammed a Global Positioning System
(GPS) with a track line from the Bahamas to the United States and had provided this GPS

to one of the Chinese migrants. LEWIS stated that with the assistance of this Chinese
Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 10.

}

migrant, LEWIS was also able to use both the compass and the. GPS for navigation.
LEWIS also told investigators that-the seas were very rough, that no one on board had a
life vest, and that he did not see life vests when he got ‘on the vessel. LEWIS told
investigators that when he got‘close to shore a wave caused the vessel to capsize and
most of the individuals were thrown off the vessel and into.the water. LEWIS stated that —
he jumped off the vessel and followed the other migrants to the beach, through a gate,
and into a field, but that LEWIS was later taken into custody by law enforcement on the
street.

10. LEWIS is known to the investigators because of a prior alien smuggling
event which occurred on or about Thanksgiving Day 2019. LEWIS was encountered by
local law enforcement on or near a marine vessel at the Sailfish Marina, in Riviera Beach,

. Florida, in the Southern District of Florida, on November 29, 2019. No migrants other
than LEWIS were apprehended at that time but LEWIS admitted smuggling several .
persons from the Bahamas to the United States on Thanksgiving Day during his post
Miranda interview. LEWIS was processed administratively and was subsequently
deported from the United States out of Miami, Florida, to Nassau, Bahamas on or about
January 14, 2020, just three days prior to the instant alien smuggling event.

11. WHEREFORE, on the basis of the foregoing facts and evidence, your affiant

submits that there is probable cause to believe that:

a. on or about January 17, 2020, in the Southern District of Florida, and
elsewhere, JOSHUA LEWIS committed the offense of alien smuggling, in
violation of Title 8 United States Code, Section 1324(a)(1)(A)(i) and Title 18

United States Code, Section 2;

5
Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 10

b. on or about January 17, 2020, in the Southern District of Florida, and
elsewhere, GUANGZIN LIN, committed the offense of illegal re-entry, in

violation of Title 8, United States Code, Section 1326 (a); and

C. YOREYDIS TAMAYO and JAYLA PEREZ-YERNES are material witnesses

in the case of United States Vv. JOSHUA LEWIS, case no. TBD. Due to their

 

respective immigration statuses, YOREYDIS TAMAYO and JAYLA PEREZ-
YERNES are currently subject to deportation from the United States and
may be deported or paroled from immigration custody. As a deportable
alien, it may become impracticable to secure the presence of YOREYDIS
TAMAYO and JAYLA PEREZ-YERNES by subpoena and your affiant
therefore requests:that this Court issue material witness warrants pursuant
to Title 18, United States Code, Section 3144, to ensure the witnesses’

appearance at a deposition to preserve their testimony and for trial.

FURTHER AFFIANT SAYETH NAUGHT.

POM! fd we?

/Soshug Woodbury ;
Special Agent Homeland Security Investigations

Subscribed and sworn to before me
This 21 &!— day of January 2020

Wu s Wok —

THE HONORABL E WILLIAM MATTHEWMAN
UNITED YORAg MAGISTRATE JUDGE
%.

Case 9:20-cr-80010-DMM Document1 Entered on FLSD Docket 01/21/2020 Page 8 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 20- SO 24- wm

UNITED STATES OF AMERICA
v.
JOSHUA LEWIS

- Defendant.

 

wm

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States ~

Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?

__ Yes ¥ No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? __‘Yes vv No

BY:

_ Florida Bar No.

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

ut YAW
Stephanie Evans

ASSISTANT UNITED STATES ATTORNEY
0255180

500 South Australian Avenue, Suite 400

    

West Palm Beach, Florida 33401

Tel:: 561-209-1038
Fax: 561-805-9846
Email:  stephanie.d.evans@usdoj.gov
Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 9 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET‘
Defendant's Name: JOSHUA LEWIS
Case Noa0-S024 -W VM
Count #: 1
Alien Smuggling
8 U.S.C. § 1324 (a)(1)(A)()

* Max.Penalty: 10 years imprisonment; 3 years supervised release; $250,000 fine; $100
Mandatory Special Assessment

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
Case 9:20-cr-80010-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 10 of 10

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: QO-%024-- WM.

BOND RECOMMENDATION

DEFENDANT: JOSHUA LEWIS

 

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

» Lyla Saw

AUSA: Stephanie Evans

 

 

Last Known Address:

 

 

 

What Facility: ‘

 

 

Agent(s): Joshua Woodbury
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)

HSI

 
